[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT
                   ________________________          FILED
                                            U.S. COURT OF APPEALS
                         No. 09-12183         ELEVENTH CIRCUIT
                                                 MARCH 9, 2010
                     Non-Argument Calendar
                                                   JOHN LEY
                   ________________________
                                                    CLERK

              D. C. Docket No. 04-00177-CR-J-25-HTS


UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                             versus

JERMAINE GARFIELD KERR,

                                                 Defendant-Appellant.

                   ________________________

                         No. 09-12184
                     Non-Argument Calendar
                   ________________________

              D. C. Docket No. 04-00252-CR-J-25-HTS


UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,
                                       versus

JERMAINE GARFIELD KERR,

                                                                Defendant-Appellant.

                            ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                         _________________________
                                 (March 9, 2010)

Before BARKETT, HULL and COX, Circuit Judges.

PER CURIAM:

      Gerald S. Bettman, appointed counsel for Jermaine Garfield Kerr in these

two direct criminal appeals, has moved to withdraw from further representation of

the appellant in both cases and filed a brief pursuant to Anders v. California, 386

U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the

entire record reveals that counsel’s assessment of the relative merit of the appeals

is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw from both appeals is

GRANTED, and Kerr’s convictions and sentences are AFFIRMED.




                                           2